Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 4/146/2021 is acknowledged. Applicant elected species 1 (Figs. 2-4) and indicated claims 1-2 and 6-7 to read on the elected species. However, the claims 1 and 6 are directed to figures 5-8 which are grouped under species 2, and the claims 2/7 are directed to figures 2-4 which are grouped under species 1. For the purpose of examination, the species 2 will be treated as the elected species and the claims 2/7 will be withdrawn from further consideration as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US. Pat. 5,964,341) in view of Koshimura, et al. (US 20180090287). 
Regarding claim 1, Tsai teaches a  cap structure suitable for being movably connected to a first support member 41 and a second support member 42 of a keyswitch, an end portion of the first support member being connected to the cap 
20a limiting structure 132 protruding from the bottom surface along the Z-axis to block movement of the at least one shaft structure along the Y-axis for limiting the first end in the first slot, the limiting structure comprising a first block 132, the first block having a second slot 134 formed corresponding to a second end 145 of the at least one shaft structure along the X-axis to allow the second end to be 25movably inserted into the second slot (Figs. 5-9). It would have been obvious to one 
Regarding claim 6, Tsai teaches a keyswitch comprising: 5a board 10; a first support member 141 rotatably connected to the board; a second support member 142 movably connected to the board, the first support member and the second support member pivotably intersecting with each other; and 10a cap structure 50 movable upward and downward relative to the board, an end portion of the first support member being connected to the cap structure and having at least one shaft structure 416, the cap structure comprising: a cap body 50 having a bottom surface extending along an X-axis and a Y-axis, the X-axis, the Y-axis and a Z-axis being perpendicular to each other,  15the second support member being rotatably connected to the cap body (the shaft 421 is rotatably connected to the cap) and slidably connected to the board (the shaft 426 is slidably connected to the board 10); a slot structure 53 protruding from the bottom surface along the Z-axis and having a first slot 53 corresponding to a first end of the at least one shaft structure along the X-axis for allowing the first end to be movably 20inserted into the first slot (Figs. 1-4 and col. 4, lines 13-67).  Tsai does not teach the limiting structure. However, Koshimura teaches a similar keyboard that comprises a two supporting members (140a-140b) with at least one shaft (144, 145), a keycap 130 with a slot structure 131 protruding from the bottom surface along the Z-axis and having a first slot 133 corresponding to a first end 144 of the at least one shaft structure, and 
20a limiting structure 132 protruding from the bottom surface along the Z-axis to block movement of the at least one shaft structure along the Y-axis for limiting the first end in the first slot, the limiting structure comprising a first block 132, the first block having a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AHMED M SAEED/Primary Examiner, Art Unit 2833